Title: From Thomas Jefferson to Julian Ursin Niemcewicz, 30 November 1798
From: Jefferson, Thomas
To: Niemcewicz, Julian Ursin


          
            Dear Sir
            Monticello Nov. 30. 98.
          
          By a derangement of our post we have been very long getting our Northern letters this summer, but some uncommon delay happened to yours, as by the time I recieved it, I had reason to hope daily to see you here. in this expectation I did not answer it as soon as it came to hand; but as the advance of the season now forbids further hope on that subject I do myself the pleasure of acknoleging the receipt. I had also hoped to have seen mr Mc.lure here, but he too has failed in making our tour. I have no letter yet from our friend Genl. Kosciusko, but find from the newspapers he is safely arriv[ed] in a country where a due value is set, even by those in pow[er,] on his pure and republican zeal. however cold to that merit some in this country have been, I can assure you that the mass of our countrymen have the highest veneration & attachment to his character. this state would have [felt a] peculiar sensibility if he had thought proper to make it his residence. should the war between France & Austria revive, I shall concieve great hope that your country will again rise into the map of the earth and there seems reason to believe that war is reviving. on this & other subjects I shall have the pleasure of hearing your opinions in Philadelphia, for which place I set out in about a fortnight. permit me only in the mean time to intreat that you feel no anxiety on the [sub]ject of the reimbursement mentioned in your letter, [and] […] assurances of the sincere esteem with which I am […] your most obedt. humble servt
          
            Th: Jefferson
          
        